Appeal by the People from an order of the Supreme Court, Queens County, dated January 31, 1966 which, upon a motion by defendant to inspect the Grand Jury minutes, or, in the alternative, dismissing the indictment, dismissed the indictment. Order affirmed, upon the opinion at the Criminal Term (People v. Sigismondi, 49 Misc 2d 1). (See, also, opinion by Sobel, J., in People v. Wasserbach, 185 Misc. 67 [1945], revd. 271 App. *938Div. 756, whose holding there is in accord with People v. English, 16 N Y 2d 719 [1965].) TJghetta, Acting P. J., Christ, Brennan, Benjamin and Munder, JJ., concur. [49 Misc 2d 1.]